Title: To Alexander Hamilton from Aaron Ogden, 6 December 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir,
            Union Camp Decr 6. 1799
          
          I yesterday received your favor of the 3d. instant and beg you to be assured, that any employment, which your arrangements may have assigned me, shall be zealously undertaken and faithfully executed to the extent of my abilities, at the same time, it is proper for me, to express my apprehensions, that the result will not, in any other particulars, justify the confidence with which you have honored me. 
          I am with the utmost respect your most obedient servant
          
            Aaron Ogden
          
          Major General Alexander Hamilton.
        